Citation Nr: 0426130	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  96-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a nervous disorder 
and/or dysthymia.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for HIV virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1972 to November 1973.  He also had subsequent reserve 
service.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal of an August 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In October 2003 the Board remanded the 
case for scheduling of a videoconference hearing before a 
Veterans Law Judge.  Such hearing was scheduled on June 23, 
2004, but the veteran failed to report.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  [Regulations implementing the VCAA also include a new 
definition of new and material evidence, applicable to claims 
to reopen filed on or after August 29, 2001.  As the instant 
petition to reopen a claim was filed prior to that date, the 
new definition does not apply.]  All pertinent notice 
requirements of the VCAA and implementing regulations appear 
to be met.  VCAA notice was provided to the veteran most 
recently in February 2004, prior to the last recertification 
of the claims to the Board.

June 1992 VA medical records reveal that the veteran had 
filed a claim for Social Security Administration (SSA) 
disability benefits (and was adjudicated eligible for such 
benefits).  (He has since had a period of incarceration.)  
Medical records considered in the adjudication of the SSA 
claim are not associated with the claims file, and there is 
no indication of an attempt to obtain such records.  Those 
records may contain information pertinent to the veteran's 
claims, and VA is required to obtain them.  38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of the 
medical records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.  If such records are 
unavailable because they have been lost 
or destroyed, it should be so noted for 
the record.

2.  The RO should review any SSA records 
obtained pursuant to the request above 
and arrange for any further development 
suggested by the records.  Then the RO 
should re-adjudicate the claims.  If 
either remains denied, the appellant and 
his representative should be provided an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


